Citation Nr: 0922577	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 14, 2005, 
for the assignment of a 100 percent disability rating for 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  In September 2003, the RO assigned an effective date of 
May 7, 2002, for the assignment of a 70 percent rating for 
PTSD.  The Veteran did not submit a notice of disagreement 
within one year of that decision nor has he alleged that the 
September 2003 decision was clearly and unmistakably 
erroneous.  

2.  On March 14, 2005, VA received a claim for increased 
rating for PTSD.  

3.  There was no claim, formal or informal, for an increased 
rating for PTSD filed after September 2003 and before March 
14, 2005.  

4.  There is no medical evidence to establish a 100 percent 
rating for PTSD prior to March 14, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 14, 
2005, for the assignment of a 100 percent disability rating 
for PTSD have not been met.  38 U.S.C.A. §§  5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant complete pre-adjudication 
notice by letters dated in May 2005 and March 2006. 

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, Social Security Administration records, afforded the 
Veteran examinations, obtained medical opinions as to the 
etiology of disabilities, and assisted the Veteran in 
obtaining evidence.  Based on the foregoing, all known and 
available records relevant to the issue of effective date on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Discussion

The Veteran is seeking entitlement to an effective date 
earlier than March 14, 2005, for the assignment of a 100 
percent disability rating for his service-connected PTSD. 

The general rule with regard to an award of increased 
compensation is that the effective date for such an award 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  Otherwise, the effective date 
remains the date the claim is received.  38 U.S.C.A. § 
5110(b)(2); 38  C.F.R. § 3.400(o)(2). 

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  
38 C.F.R. § 3.1(p).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. § 3.157(a).  Once a formal claim for compensation has 
been allowed, receipt of a report of examination or 
hospitalization by uniformed services will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 3.157(a), 
(b).  When the following reports relate to examination or 
treatment of a disability for which service connection has 
previously been established, the date of outpatient or 
hospital examination or the date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of claim and the date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. 
38 C.F.R. § 3.157(b)(1).

A review of the record shows that the Veteran filed a claim 
for service connection for PTSD in March 2001.  In a 
September 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating, effective February 15, 2001, the date of the 
Veteran's claim.  In May 2002, the Veteran filed a claim for 
an increased rating.  He failed to appear for a September 
2002 examination scheduled in connection with that claim and 
the RO continued the 50 percent disability rating in a 
September 2002 rating decision.  

In April 2003, the Veteran filed another claim for increase.  
In a July 2003 rating decision, the RO increased the rating 
for the PTSD from 50 percent to 70 percent, effective April 
15, 2003, the date of claim.  In a September 2003 rating 
decision, the RO continued the 70 percent disability rating, 
but assigned an earlier effective date of May 7, 2002, the 
date the Veteran first filed a claim for an increased rating.  
In that decision, the RO noted that the Veteran's May 2002 
claim had initially been denied because he failed to report 
to a VA examination.  He was notified of the denial of his 
claim in September 2002.  The report of a June 2003 VA 
examination conducted in connection with his April 2003 claim 
supported the assignment of a 70 percent rating.  The RO 
assigned the May 2002 effective date under the provisions of 
38 C.F.R. § 3.400(q)(1) because new evidence was received 
within the appeal period following the September 2002 rating 
decision and the benefit being sought was granted.  The 
Veteran was notified of the September 2003 rating decision 
and his appellate rights by letter that same month.  He did 
not appeal that decision.  

In March 2005, the Veteran filed a claim for increase.  In a 
September 2005 rating decision, the RO continued the 70 
percent disability rating.  In November 2005, the Veteran 
submitted a notice of disagreement as to the rating.  In a 
July 2006 rating decision, the RO increased the Veteran's 
PTSD disability rating from 70 percent to 100 percent, 
effective March 14, 2005, the date of receipt of the claim.  
The Veteran disagreed with the effective date and perfected 
the current appeal.  

Because the Veteran did not appeal the September 2003 RO 
rating decision, that decision is final and is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not 
asserted CUE in that decision.  Under these circumstances, 
the Board is precluded from assigning an effective date based 
on the claim considered in the September 2003 rating decision 
(i.e., the May 2002 claim).  See 38 C.F.R. § 3.400(o). 

The Veteran filed a claim for an increased rating on March 
14, 2005.  During the period between September 2003 and the 
receipt of the Veteran's claim for an increased rating in 
March 2005, the evidence reflects no request for an increased 
rating for PTSD in any filings.  Hence, there is not a single 
document of record, prior to March 14, 2005, that may be 
reasonably construed as a claim for an increased rating for 
PTSD.  38 C.F.R. §§ 3.151(a), 3.155(a). 

Based on the foregoing, the Board finds that the date of 
receipt of the Veteran's current claim for an increased 
rating for PTSD is March 14, 2005.  Under 38 C.F.R. § 
3.400(0)(2), it is necessary to determine whether, sometime 
between March 14, 2004 and March 14, 2005 the Veteran's PTSD 
increased in severity.  

Under the General Rating Formula for Mental Disorders, PTSD 
is evaluated as 100 percent disabling when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411. 

The pertinent medical evidence includes VA outpatient 
treatment records dated in May 2004 through October 2004.  In 
a May 2004 note, the Veteran denied suicidal and homicidal 
ideation.  He reportedly had stopped taking his medication 
for the past several weeks and was feeling depressed.  He was 
noted to be alert and oriented, with appropriate affect and 
thought content and processes.  In a July 2004 note, the 
Veteran indicated that he has trouble sleeping due to his 
prescribed medication, thus he is tired during the day, 
however, his depression is better.  In an August 2004 
treatment note, the Veteran attended a PTSD outpatient group 
session, where the Veteran was noted to pay close attention 
to all of the information presented.  Finally, an October 
2004 treatment note indicated that the Veteran sought 
outpatient treatment for his PTSD.  

Upon review of the evidence, the Board finds that there is no 
indication that it was factually ascertainable that at any 
time during the year preceding the March 14, 2005 claim, the 
Veteran's PTSD had become 100 percent disabling.  There is no 
basis for an effective date prior to March 14, 2005.  The 
Board therefore denies an effective date earlier than the 
date of the receipt of the March 14, 2005 claim, for the 
grant of the 100 percent rating for PTSD.  As the 
preponderance of  the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

ORDER

Entitlement to an effective date earlier than March 14, 2005, 
for an increase of a 100 percent disability rating for PTSD 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


